282 S.W.3d 398 (2009)
In the Interest of: L.L. and R.D.,
Juvenile Officer, Respondent,
v.
L.L. (Father), Appellant.
No. WD 70225.
Missouri Court of Appeals, Western District.
April 7, 2009.
Kathleen Winger, Harrisonville, MO, for Respondent.
John A. Lozano, Harrisonville, MO, for Appellant.
Before LISA WHITE HARDWICK, P.J., HAROLD L. LOWENSTEIN, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
L.L. appeals the judgment of the trial court terminating his parental rights to his children, R.D. and L.L. On appeal, he claims that the trial court erred in terminating his parental rights because the Juvenile Officer did not present clear, cogent, and convincing evidence to support termination upon any statutory ground. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).